Title: Archibald Robertson to Thomas Jefferson, 22 June 1814
From: Robertson, Archibald
To: Jefferson, Thomas


          Dear Sir  Lynchburg 22nd June 1814
          Your favors of yesterday & todays date have recd, altho: we are much in want of money at present, your situation would prevent our calling on you, yet hope you will as soon as in your power aford us some aid—
          You are at liberty at all times to make any remitances through us to Mr Goodman, which shall be attended to with pleasure—
          Respectfully your ob StA. Robertson
        